PER CURIAM.
These consolidated appeals are from a final judgment granting specific performance of a contract to sell a 1956 Rolls Royce automobile and an interlocutory appeal from an order of the trial judge declining to establish a record of disputed portions of the testimony. Although appellant has presented six points on appeal, we hold that no substantial question of law is presented and affirm the judgment.
We also affirm the interlocutory order and recognize that although the trial judge is charged with the duty of settling disputes to make the record speak the truth, nonetheless, such duty is not indicated where the judge determines he cannot do so. See Rule 3.6(7), FAR, 32 F.S.A.; Travelers Insurance Company v. Agricultural Delivery Service, Fla.App.1972, 262 So.2d 210, and cases cited therein. Therefore, under the circumstances of this case we find that the trial judge is entitled to the presumption that he has performed his duty as well as the circumstances permitted.
Affirmed.